Citation Nr: 1618568	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  06-21 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left ankle disability, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

These matters come to the Board of Veteran's Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case was previously remanded by the Board, in June 2009, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the June 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for a psychiatric disability, entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were also remanded in June 2009.  Service connection for a psychiatric disability and entitlement to SMC were granted in a May 2012 rating decision.  Accordingly, these issues are no longer before the Board.  The May 2012 rating decision granted a 100 percent disability rating for the Veteran's psychiatric disability, effective from June 4, 2004, and on this basis, the RO concluded that the assignment of a 100 percent evaluation made the TDIU issue moot.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, during the pendency of the Veteran's appeal, the claim for entitlement to a TDIU was considered and denied by the RO.  In certain instances, bifurcation of adjudication of the increased rating claim and the TDIU claim is permitted.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court acknowledged the Rice decision and held that it is permissive for VA to address a claim for a TDIU independent of other claims, including increased rating and service connection claims.  Nevertheless, the Board concludes that the TDIU claim, while separately adjudicated in the May 2012 rating decision, is part and parcel of the current appeal for an increased rating for service-connected back disability.

The Board observes that although the Veteran was granted a 100 percent disability rating, there has been no adjudication of whether any one of the Veteran's other service-connected disabilities, independent of the psychiatric disability, renders the Veteran unemployable so as to warrant assignment of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  Although the Veteran has not appealed any aspect of the May 2012 rating decision's denial of entitlement to a TDIU, the TDIU claim remains part and parcel of the appeal for an increased rating for the service-connected left ankle disability.  The RO should be afforded the opportunity to readjudicate entitlement to a TDIU pursuant to Buie and with consideration of 38 U.S.C.A. § 1114(s).  Given the foregoing, the Board concludes that the issue of entitlement to a TDIU is before the Board at this time as part and parcel to the claim for an increased rating for the service-connected left ankle disability.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.    


FINDING OF FACT

The Veteran's service-connected left ankle disability was manifested by no worse than marked limitation of motion of the ankle, and was not manifested by ankylosis of the ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5010, 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, a VA letter issued in December 2006 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for the service-connected left ankle disability, as it notified him of the factors pertinent to the establishment of an increased rating and an effective date.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, post-service U.S. Naval Hospital treatment records, private medical records, and Social Security Administration (SSA) records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.     

The Veteran was provided VA examinations in March 2007 and November 2011 with regard to his left ankle disability, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in June 2009.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the June 2009 Board remand directed the RO to provide the Veteran a VA examination to determine the degree of severity of his service-connected left ankle disability and to assess whether his service-connected disabilities alone render him unemployable.  Pursuant to the June 2009 remand, the RO afforded the Veteran a VA examination, in November 2011, that addressed the requested issues, and then readjudicated the claim in May 2012.  As noted above, the VA examination, considered in combination with the other evidence of record, is adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the June 2009 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).

Pertinent regulations do not require that all cases show all findings specified by the rating schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Analysis

Service connection was originally established for residuals of a twisted left ankle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, and assigned a 10 percent disability rating, effective May 19, 2000.  The rating was subsequently increased to 20 percent, effective October 16, 2002.  In the July 2007 rating decision that is the subject of this appeal, the RO continued the 20 percent disability rating, but recharacterized the Veteran's disability as residuals of a twisted left ankle with arthritis and Diagnostic Code 5271 was assigned in conjunction with Diagnostic Code 5010.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

The Veteran's increased rating claim was received on November 21, 2006, thus the rating period currently on appeal is from November 21, 2005, one year prior to the date of receipt of the Veteran's claim for an increased rating.  38 C.F.R. § 3.400(o)(2) (2015).  The Veteran asserts that he is entitled to a rating in excess of 20 percent for his service-connected residuals of a twisted left ankle with arthritis.  In his claim for an increased rating, the Veteran stated that his left ankle disability had worsened.  The Veteran reported falling repeatedly due to his left ankle giving out.  He also complained of pain that is "more than chronic."  The pain disrupts his sleep and limits his mobility; he has stated that he can only walk half a block.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is non-compensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Diagnostic Code 5271 provides the rating criteria for limitation of motion of the ankle.  Moderate limitation of motion warrants a 10 percent evaluation, while marked limitation of motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The terms "mild," "moderate," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

Medical records from May 2006 show that the Veteran had significant pain with any passive motion at any joints of the lower extremity.  His motor strength was intact but somewhat limited due to discomfort when he fully flexed or extended his left ankle or inverted and everted his left ankle.  The Veteran described significant left ankle pain with any palpation and there was significant point tenderness throughout the entire ankle starting along the posteromedial malleolus and extending along the anterior ankle joint and then posterior to the lateral malleolus.  There was no swelling, but the area was tender to palpation with no erythema or warmth.  On passive range of motion, the Veteran had only a 20 to 30 degree arc of motion at the left ankle joint, from 5 degrees of dorsiflexion to 15 to 20 degrees of plantar flexion.   Eversion and inversion were both to 20 degrees.  He had a slight antalgic gate with a cane.  X-rays showed moderate left ankle degenerative joint disease with joint space narrowing and osteophyte formation.  

In January 2007, the Veteran had left ankle range of motion to 5 degrees of dorsiflexion and 30 degrees of plantar flexion.  Although subtalar motion was normal, it elicited pain.  On examination of the left ankle, there was no swelling.  However, there was some tenderness to palpation along the medial and lateral joint space.  

The Veteran had a VA examination in March 2007.  The examiner diagnosed the Veteran with posttraumatic arthrosis of the left ankle, likely as secondary to an osteochondral lesion sustained when he twisted his ankle in service.  

In August 2007, the Veteran's left ankle was tender on palpation at the medial malleolus, the deltoid ligament, the lateral malleolus, and the dome of the talus.  Active motion was decreased and pain was elicited by motion in the medial malleolus, deltoid ligament, lateral malleolus, and dome of the talus.  Pain was elicited at the extreme limits of the range of motion.  The Veteran's ankle was tender on ambulation, but there was no swelling.  In a February 2008 VA examination for housebound status or regular aid and attendance, the Veteran had left ankle plantar flexion to 10 degrees and dorsiflexion to 10 degrees.  Medical records from July 2011 demonstrated range of motion of the left ankle to neutral in dorsiflexion and to 10 degrees in plantar flexion.  

At the VA examination in November 2011, the Veteran was diagnosed with chronic osteoarthritis of the left ankle.  The Veteran endorsed flare-ups, stating that they caused constant pain.  The Veteran described the pain as worse at night and during weather changes.  He also reported numbness of the entire left foot from the ankle down.  

On examination, the Veteran had left ankle plantar flexion to 20 degrees, with painful motion beginning at 20 degrees and dorsiflexion (extension) to zero degrees, with painful motion beginning at zero degrees.  The examiner noted that the Veteran held his ankle at 20 degrees of plantar flexion, as it was too painful to attempt range of motion.  However, the Veteran was able to move his foot slightly towards 10 degrees of plantar flexion.  The Veteran was unable to perform repetitive use testing.  The Veteran had localized tenderness or pain on palpation of the left ankle, diffusely.  Muscle strength testing of the left ankle was 3/5 for plantar flexion and for dorsiflexion, though the examiner noted that the left ankle was too painful to move.  There was no evidence of laxity, ankylosis, or additional conditions.  There were also no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's diagnosed condition.  Imaging studies demonstrated degenerative or traumatic arthritis of the left ankle.  The examiner found that the Veteran's left ankle condition impacted his ability to work, as the condition was completely debilitating due to pain.  An additional memorandum from the VA examiner in November 2011 referred to left ankle range of motion to 10 degrees in dorsiflexion and to 20 degrees in plantar flexion.  Inversion and eversion of the hind foot were noted to be minimal.  

Medical records from the period on appeal also reflect that the Veteran used, at various times, a CAM walker, an ankle foot orthosis, and an aircast ankle stirrup to alleviate his symptoms.  He also used a cane to aid his mobility.  In addition, the Veteran received cortisone injections and was prescribed narcotics for his pain.  Additional symptoms noted by the Veteran include flare-ups of up to four times per day; a burning sensation in his ankle; inability to walk; and pain rated as high as 8 to 9 out of 10.   

For the period on appeal, the Veteran's medical records reflect left ankle dorsiflexion to no greater than 10 degrees, which represents half the normal range of motion for the ankle.  Plantar flexion of the left ankle was to no greater than 30 degrees, which is 15 degrees less than the normal range of motion for the ankle.  See 38 U.S.C.A. § 4.71a, Plate II.  Moreover, the majority of the Veteran's dorsiflexion and plantar flexion measurements demonstrate far more limited motion.  Accordingly, the Board finds that the Veteran's left ankle disability more nearly approximates marked limitation of motion warranting a 20 percent disability rating, which is the maximum available rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board has considered whether the Veteran is entitled to a higher rating on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202; Burton, 25 Vet. App. at 1.  The evidence reflects that the Veteran's left ankle disability is productive of pain, tenderness, numbness, weakness, limitation of motion, and an altered gait.  The Veteran has endorsed flare-ups and incidents of his ankle giving way, and at the November 2011 VA examination, the Veteran was unable to perform repetitive use testing due to pain.  However, as the Veteran's service-connected left ankle disability is assigned the maximum available rating under Diagnostic Code 5271, a rating in excess of 20 percent is not available pursuant to that diagnostic code.  

In making this determination, the Board acknowledges that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  However, such consideration is foreclosed when the Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  As 20 percent is the maximum available rating for limitation of motion of the ankle under Diagnostic Code 5271, consideration of 38 C.F.R. §§ 4.40 and 4.45, and the accompanying case law, is not required.

The Board has also considered the applicability of other diagnostic codes related to the ankle to determine whether a higher rating is warranted.  Only one diagnostic code provides for a rating in excess of 20 percent for an ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  Under Diagnostic Code 5270, ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, warrants a 40 percent disability rating, while ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees, warrants a 30 percent rating.  However, Diagnostic Code 5270 is not for application in this case as there is no evidence of functional impairment comparable to ankylosis of the left ankle.  

In adjudicating a claim, the competence and credibility of the veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The veteran is competent to give evidence about what he observes or experiences.  For example, the veteran is competent to report that he experiences certain symptoms, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds the Veteran credible as to his reported symptomatology.  However, the Veteran's belief that he is entitled to a higher rating is outweighed by the objective medical evidence of record.  Here, the relevant rating criteria involve objective measurements obtained through physical examination.  Therefore, the Board assigns greater probative value to the findings in the VA examination reports and treatment records that were recorded following physical examinations of the Veteran than to the Veteran's belief that he is entitled to a higher rating.

In light of the above, the Board finds that a preponderance of the evidence is against the assignment of a rating for the Veteran's service-connected left ankle disability in excess of 20 percent.  Thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the rating schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  The Veteran's functional loss and impairment, consisting of limited range of motion, pain, tenderness, numbness, weakness, and an altered gait, have been considered and the Veteran's disability has not been shown to meet the criteria for a higher disability rating than as provided herein.  Although the rating criteria under Diagnostic Code 5271 does not explicitly contemplate all of the Veteran's symptoms, the rating schedules for all musculoskeletal disabilities contemplate functional loss, which may be manifested by, for example, pain, weakness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Furthermore, Diagnostic Code 5270 provides for schedular ratings in excess of those assigned herein for left ankle manifestations of a severity the Veteran has not been shown to exhibit.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular rating for the service-connected left ankle disability is adequate, and referral for an extra-schedular rating is not required.  Thun, 22 Vet. App. at 111.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an increased rating for a left ankle disability, currently rated as 20 percent disabling, is denied.  


REMAND

As noted above, the RO denied the Veteran's TDIU claim in a May 2012 rating decision on the grounds that the issue was moot due to the Veteran's 100 percent evaluation for his service-connected psychiatric disability.  However, there has been no adjudication of whether any one, or combination, of the Veteran's other service-connected disabilities, independent of the psychiatric disability and including the left ankle disability at issue herein, renders the Veteran unemployable so as to warrant assignment of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  The issue of entitlement to a TDIU remains part and parcel of the appeal for an increased rating for the service-connected left ankle disability.  Thus, the RO should be afforded the opportunity to readjudicate entitlement to a TDIU pursuant to Buie and with consideration of 38 U.S.C.A. § 1114(s). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive orthopedic VA examination to determine the current severity of functional impairment, and all manifestations (orthopedic and neurologic), associated with his service-connected left ankle, lumbar spine, left hip, left knee and left foot disabilities.  The claims file must be made available to the examiner for review of the pertinent medical, educational, and occupational history.  All necessary diagnostic testing and evaluation should be completed.  The Veteran's lay history of symptoms associated with the service-connected left ankle, lumbar spine, left hip, left knee and left foot disabilities, should be recorded.

The examiner is asked to comment on the functional impact of the Veteran's left ankle, lumbar spine, left hip, left knee and left foot disabilities, considered in combination, on his ability to maintain employment.  The examiner should specifically opine as to whether it is at least as likely as not that the Veteran's service-connected left ankle, lumbar spine, left hip, left knee and left foot disabilities, considered in combination, preclude substantially gainful employment.  In this regard, the Veteran's educational and occupational history should be considered. 

A comprehensive rationale must be furnished for the opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU independent of the service-connected psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.    


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


